     Case 1:19-cv-03283-DLC Document 119 Filed 12/10/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
TRANSPERFECT GLOBAL, INC.,             :
                                       :
                         Plaintiff,    :              19cv3283 (DLC)
                                       :
               -v-                     :                   Order
                                       :
LIONBRIDGE TECHNOLOGIES, INC. and      :
H.I.G. MIDDLE MARKET, LLC,             :
                                       :
                         Defendants.   :
                                       :
-------------------------------------- X


DENISE COTE, District Judge:

     On December 7, 2020, the plaintiff moved for leave to amend

its complaint.   The plaintiff requested that certain information

from its submissions in support of its motion be filed in

redacted form or under seal because a confidentiality order

designates the material as “confidential” or “highly

confidential.”

     The plaintiff is reminded that sealing requests are

evaluated under Lugosch v. Pyramid Co. of Onondaga, 435 F.3d

110, 119-20 (2d Cir. 2006).    The fact that material is

designated as “confidential” or “highly confidential” is not a

sufficient basis by itself to withhold material from the public

record.   Accordingly, it is hereby

     ORDERED that by Wednesday, December 16, the plaintiff shall

file a letter explaining the basis for its request to file the
     Case 1:19-cv-03283-DLC Document 119 Filed 12/10/20 Page 2 of 2


material in redacted form or under seal beyond the mere fact

that the material is designated as “confidential” or “highly

confidential” by a confidentiality order.       If the plaintiff does

not file such a letter, the request will be denied.

     IT IS FURTHER ORDERED that the defendants shall advise the

plaintiff by Friday, December 11 of their reasons for requesting

that any material included in the plaintiff’s motion be sealed.

Dated:    New York, New York
          December 10, 2020


                                 __________________________________
                                           DENISE COTE
                                   United States District Judge




                                   2
